Citation Nr: 0924867	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-31 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-operative 
residuals of a total left hip replacement with degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel
INTRODUCTION

The Veteran had active duty service from April 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim sought.

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the Cleveland RO.  A 
copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted a nexus opinion from his private 
physician in May 2009.  This evidence was not considered by 
the RO.  The Veteran did not, however, waive initial 
consideration of this evidence by the RO.  38 C.F.R. § 
20.1304(c) (2008).  Any pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction, unless this procedural right is waived by the 
appellant or representative.  Id.  Accordingly, the Board 
must remand the claim for the RO to reconsider the claim in 
light of the new evidence.

Additionally, the record contains two letters from his VA 
physician noting that he has degenerative arthritis of the 
hip-an abnormal diagnosis in a patient his age.  The 
physician also commented that the Veteran was a paratrooper 
in the military with multiple jumps and several injuries 
while serving as a paratrooper.  While a nexus was implied, 
no opinion concerning a connection between service and his 
current disability was affirmatively stated.

The May 2009 private opinion specifically noted that he had 
several injuries while serving as a paratrooper.  The 
physician therefore opined that the Veteran's severe 
degenerative arthritis of the hip resulted from "his time 
and obligatory responsibilities" while serving in the 
military.

The Board notes that the Veteran's service treatment records 
are silent as to any injury to the hip or leg during service.  
Furthermore, the Veteran stated at his April 2009 hearing 
that while he performed the five required jumps to graduate 
from Airborne school, he did not thereafter participate in 
any additional jumps.  He also noted that the only injury he 
incurred during service was one to his leg in 1969.  He could 
not recall whether it was the left or right leg.  The claimed 
injury did not occur during Airborne school.

The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus, but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board finds that evidence indicating 
that there may be a nexus is present, but the opinions of 
record are not specific enough and/or do not rely on the 
evidence of record.  Therefore, a VA examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
an examination with a physician to 
evaluate the etiology of any left hip 
degenerative arthritis.  The claims folder 
is to be provided to the physician for 
review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the 
physician should be accomplished and all 
clinical findings should be reported in 
detail.  After a full examination and 
review of the claims file, the physician 
must opine whether it is at least as 
likely as not,  i.e., is there at least a 
50/50 chance, that degenerative arthritis 
of the left hip is related to the 
appellant's active duty service, to 
include his airborne service, and combat 
service in Vietnam.  The physician should 
specifically comment on the May 2009 
opinion offered by Dr. R. L. Platt.  A 
complete rationale must be provided for 
any opinion offered.  If the physician 
cannot provide any opinion without resort 
to speculation, he or she must so state, 
and explain why an opinion cannot be 
reached without resorting to speculation.  
In the rationale, the examining physician 
should identify specific records in the 
claims file that support his or her 
position, and explain why such findings 
support his or her opinion.

2.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
an ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for post-operative residuals of 
a total left hip replacement with 
degenerative arthritis, to include 
consideration of all new evidence.  If the 
claim is denied, a supplemental statement 
of the case must be issued, and the 
appellant offered an opportunity to 
respond.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




